


Exhibit 10.7

 

December 2014

 

Valmont Industries, Inc.

Stock Option Agreement

Grant of Award and Terms and Conditions of Award

 

Full Legal Employee Name

 

First, Middle Initial, Last

 

 

 

Grant Date

 

Date

 

 

 

Number of Shares That May Be Purchased Under This Award

 

# of Shares

 

 

 

Dates When Options Become Exercisable

 

One-third (1/3) on each of the first, second, and third anniversaries of Grant
Date:

 

 

 

Purchase (Exercise) Price Per Share

 

[$XXX.XX]

 

 

 

Last Date Options May Be Exercised

 

Seven years from Grant Date unless cancelled earlier as described below (“last
exercise date”)

 

 

 

Effect of Termination of Employment

 

See Section 4

 

 

 

Governing Plan

 

2013 Valmont Stock Plan (“Plan”)

 

1.              Award. Valmont Industries, Inc. (Valmont) is granting to you the
right and option (“Option”) to purchase all or any part of an aggregate of [# of
shares] shares of Common Shares of Valmont subject to the terms and conditions
stated below.

 

Note: Capitalized words used in this agreement are defined in the 2013 Valmont
Stock Plan or defined in this agreement. A copy of the Plan has previously been
provided to you (or Valmont has indicated how you may obtain a copy of the Plan
upon request by contacting Valmont’s stock plan administrator).

 

2.              Purchase Price. The purchase price of the Common Shares
available under the Option is $XX.XX per share.  The purchase price of the
shares is to be paid in full in cash at the time of exercise. The Human
Resources Committee of the Board of Directors of Valmont (the “Committee”)
permits the purchase price to be paid in one of several methods; you select the
method of payment on your Exercise Form.  See Section 6.

 

3.              Term of Option.  The term of the Option is seven (7) years from
the Grant Date, subject to earlier termination as provided below. Common Shares
may not be purchased under the Option after the end of the term.

 

4.              Exercisability Following Termination of Employment. Under
certain terminations of employment your Option may be exercisable for a period
of time following the termination as described below:

 

--------------------------------------------------------------------------------


 

a.              If you voluntarily terminate employment prior to attaining age
62, or in the event Valmont terminates your employment for Cause (as defined in
Section 5), you may not exercise your Option after your employment terminates.

 

b.              In the event your employment is involuntarily terminated by
Valmont without Cause, you will have ninety (90) days following the termination
to exercise all options that were exercisable immediately prior to your
termination.

 

c.               In the event your employment terminates due to death or
Disability, the Option will be become immediately exercisable in full, provided
that the Option must be exercised by you (or your authorized personal
representative or successor) within three (3) years following your death or
Disability or, if earlier, by the last exercise date. For purposes of this
Agreement, “Disability” means you are eligible to receive income replacement
benefits for a period of not less than six (6) months under Valmont’s long-term
disability plan.

 

d.              In the event you (i) voluntarily terminate employment on or
after attaining age sixty-two (62) (“retire”), (ii) have attained age 62 and
have at least five years of employment with Valmont on the Grant Date, and
(iii) retire at least one year after the Grant Date, this Option shall continue
to operate as though you had remained employed for an additional three (3) years
from the date of retirement or if earlier until the last exercise date.  All
Options which become (or remain) exercisable under this retirement provision
must be exercised within three (3) years from the date of retirement or if
earlier until the last exercise date.

 

e.               In the event your employment is involuntarily terminated (other
than for Cause) by Valmont within twelve (12) months following a
Change-of-Control (as defined in the Plan), this Option shall continue to
operate as though you had remained employed for an additional three (3) years
from the date of termination or if earlier, until the last exercise date. In
addition, any portion of the Option that was not already exercisable will
immediately become exercisable. All Options which become (or remain) exercisable
under this provision must be exercised within three (3) years from the date of
termination or if earlier until the last exercise date.

 

5.              Termination for Cause. If your employment is terminated for
Cause, you will forfeit all of your rights under this Option without any
consideration provided to you. “Cause” shall include your (i) indictment,
conviction, or plea of guilty or nolo contendere to a misdemeanor involving
moral turpitude or a felony, (ii) breach of duties to Valmont which cause
material financial loss to Valmont, which is not cured within five (5) days
following your receipt of written notice from the Chief Executive Officer or his
designee, or (iii) failure by you to act at all times in the best interests of
Valmont or to carry out the duties of your position as assigned by the Chief
Executive Officer or his designee, if any such failure is not cured within five
(5) days following your receipt of written notice from the Chief Executive
Officer or his designee.

 

6.              Method of Exercising Option.  Subject to the terms and
conditions of the Option agreement, you may exercise your Option by delivering
to Valmont, care of its stock plan administrator

 

2

--------------------------------------------------------------------------------


 

on behalf of the Chief Financial Officer, One Valmont Plaza, Omaha, Nebraska
68154, an executed Exercise Form. A copy of the Exercise Form is available from
Valmont’s stock plan administrator. The Exercise Form will indicate how many
Common Shares you wish to purchase under this Option. Your payment must
accompany the Exercise Form.

 

Your executed Exercise Form must indicate how you intend to pay the purchase
price of the shares you wish to purchase. As explained in the Exercise Form, you
may pay by check, by relinquishing some of the shares you are purchasing (a “net
exercise”), or by “tendering” currently held Common Shares. All shares that are
purchased upon the exercise of the Option and in accordance with Exercise
Form shall be fully paid and non-assessable.

 

The certificate or certificates for the shares you purchase under the Option
will be registered in your name or the name of the person or persons exercising
the Option. Alternatively, if you exercise the Option and if you request in the
Exercise Form, the certificate(s) will be registered in your name and another
person jointly, with right of survivorship or in the name of your spouse.

 

7.              Withholding of Tax. Generally, the difference between the Fair
Market Value of the shares you acquire under the Option and the purchase price
of those shares is taxed as compensation when you exercise the option. You must
satisfy any required tax withholding when you exercise the option. You may
satisfy the minimum statutory tax withholding obligations by reducing the number
of shares otherwise deliverable to you and/or by deducting an amount from other
cash compensation that is payable to you. Additionally, you may satisfy the
withholding obligation by tendering currently held Common Shares. Your method of
satisfying the withholding requirements must be designated in your Exercise
Form. Any amounts required to be withheld, not covered by the foregoing
provisions, shall be paid through a payroll deduction on your next paycheck.

 

8.              Retention of Shares. If you are subject to Valmont’s stock
ownership guidelines and have not met those guidelines at the time you exercise
your rights under the Option, you shall not transfer or otherwise dispose of at
least seventy-five percent (75%) of the net shares that are delivered to you
until you meet the applicable ownership guidelines.

 

9.              Non-Transferability. Except as otherwise permitted by the
Committee, the Option is not transferable otherwise than by the laws of descent
and distribution upon your death. During your lifetime, only you (or your legal
representative) may exercise your rights under this Option.  More particularly
(but without limiting the generality of the foregoing), the Option may not be
assigned, transferred (except as provided above),  pledged, or hypothecated in
any way, shall not be assignable by operation of law, and shall not be subject
to execution, attachment, or similar process.  Any attempted assignment,
transfer, pledge, hypothecation, or other disposition of the Option contrary to
the provisions hereof or the levy of any execution, attachment or similar
process upon the Option shall be null and void and without effect.

 

10.       Non-Compete. By accepting this award agreement, you agree that during
your employment and for a period of twelve (12) months after your employment has
been terminated for any reason, you will not solicit for sale or sell products
or services which compete with any of the

 

3

--------------------------------------------------------------------------------


 

Valmont’s products or services to those persons, companies, firms, or
corporations who were or are customers of Valmont and with whom you had personal
contact during and as a result of employment with Valmont. You also agree not to
solicit or sell to such customers on behalf of you or on behalf of any other
person, firm, company, or corporation. Moreover, during your employment and the
twelve (12) month period, you agree you will not induce nor encourage any person
employed by the Valmont to leave Valmont’s employment. You also agree that
during this period of time, you will not interfere with Valmont’s contractual or
business relationships with its suppliers or vendors.

 

You acknowledge that a violation of your covenants above may result in
irreparable and continuing harm to the Valmont. If you violate any of these
covenants, Valmont will be entitled to seek from any court of competent
jurisdiction (in addition to other remedies) injunctive relief to restrain any
further violations by you and by any persons acting for or on your behalf. In
the event Valmont is required to seek enforcement of any of the provisions of
this agreement, Valmont will be entitled to recover from you reasonable
attorney’s fees plus costs and expenses.

 

Notwithstanding any other provisions of this agreement, if you violate any of
the provisions of this Section 10, your Option will be cancelled and you will
forfeit any rights you have to any shares of Common Stock under this Option that
have not been delivered to you as of the date of such violation; such forfeiture
shall not affect any other remedy available to Valmont thereunder.

 

You recognize and acknowledge that the non-compete provisions of this agreement
are reasonable and necessary to protect the legitimate business interests of
Valmont. In the event that any of the foregoing noncompetition covenants are
held to be unenforceable by any court of competent jurisdiction, you agree and
understand that such covenants may be modified to impose limitations on your
activities no greater than that allowable under applicable law.

 

11.       Adjustment in Capitalization.  If any adjustment in Valmont’s
capitalization as described in the Plan occurs, appropriate adjustments shall be
made (as provided in the Plan) to the number of shares and price per share of
stock subject to this Option.

 

12.       Reimbursement.  In the event that (i) Valmont is required to restate
and submit to the Securities and Exchange Commission a restatement of its
audited financial statements for a fiscal year after fiscal 2006 due to material
noncompliance with any financial reporting requirement and (ii) you engaged in
fraud or intentional misconduct that caused or contributed to the need for the
restatement, as determined by the Board of Directors, Valmont, in an appropriate
case as determined by the Board of Directors, shall be entitled to cancel the
Option, in whole or part, whether or not vested, and require you to repay to
Valmont any gain realized or return any shares received upon the exercise or
payment of the Option (with such gain, payment, or shares valued as of the date
of exercise or payment), and return of all dividends paid thereon [add to
designated forms — ; provided further, however, that the Board of Directors may
apply this right of reimbursement in all cases to the Chief Executive Officer,
Chief Financial Officer, and Group President (if the conduct occurred in the
Group) if an employee of the Company engaged in fraud or intentional misconduct
as described above]. The rights of reimbursement of Valmont shall

 

4

--------------------------------------------------------------------------------


 

be in addition to any other right of reimbursement provided by law.

 

13.       Code Section 409A. This agreement is intended to be exempt from the
definition of deferred compensation as defined under Code Section 409A and shall
be construed and interpreted in accordance with such intent. Any provision of
this agreement that would result in the imposition of the additional tax under
Section 409A of the Code shall be amended on a timely basis to eliminate, or
reduce to the extent possible, the additional tax. Such amendment may be made on
a retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code.

 

14.       General Acknowledgements.

 

(a)         You have been advised as to how you can obtain a copy of the Plan
and you agree that this Option award is subject to all of the terms and
conditions set forth in the Plan, including future amendments thereto, if any,
pursuant to the terms thereof, which Plan is incorporated herein by reference as
part of this agreement.

 

(b)         As a holder of this Award, you will not have any of the rights of a
stockholder with respect to the shares covered by the Option until one or more
certificates for such shares are delivered to you upon the exercise of the
Option.

 

(c)          The authority to manage and control the operation and
administration of this agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this agreement as it has with
respect to the Plan. Any interpretation of the agreement by the Committee and
any decision made by it with respect to the agreement is final and binding.

 

(d)         Provided you continue to be an employee of Valmont, or an affiliate
or a subsidiary, the Option will not be affected by any change of duties or
position.  Nothing in this agreement shall confer upon you any right to continue
in the employ of Valmont or interfere in any way with the right of Valmont to
terminate your employment at any time.  The transfer of employment between any
combination of Valmont and any affiliate or subsidiary shall not be deemed a
termination of employment.

 

(e)          Valmont is not obligated to issue or deliver any shares of Common
Stock if the issuance or delivery thereof shall constitute a violation of any
provision of any law or any regulation of any governmental authority or any
national securities exchange.

 

(f)           You may not purchase shares under this Option unless at the date
of exercise a Registration Statement under the Securities Act of 1933, as
amended, relating to the shares covered by the Option is in effect or Valmont
has determined that an exemption from such registration is available.

 

(g)          You have read and understand this entire agreement and agree to be
bound by its terms.

 

15.       Binding Effect. This agreement shall be binding upon and inure to the
benefit of any successors to Valmont and all persons lawfully claiming to be
your successor to this Option.

 

5

--------------------------------------------------------------------------------


 

16.       Governing Law. This agreement shall be governed by, and construed in
accordance with, the laws of the state of Nebraska.

 

IN WITNESS WHEREOF, Valmont has caused this agreement to be duly executed by an
officer thereunto duly authorized, and you have executed this agreement,
effective as of the Grant Date.

 

VALMONT INDUSTRIES, INC.

 

 

 

 

 

By:

 

 

Employee

 

6

--------------------------------------------------------------------------------
